Citation Nr: 1529871	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right ankle strain.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

These matters come to the Board of Veterans Appeals (Board) on appeal from March 2013 and April 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle strain is manifested by complaints of pain and stiffness with overuse; the evidence demonstrates marked limitation of motion of the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no greater, for service-connected right ankle strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in February 2014 satisfied the duty to notify provisions with respect to the issue decided herein and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, service treatment records, VA treatment records, and Social Security Administration records have been associated with the claims file.  VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, relevant VA evaluations were conducted in March 2014 and May 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2014 and May 2015 VA examinations are adequate, as they provide the symptomatology of the disability addressed herein.  Accordingly, there is adequate medical evidence of record to make a determination on the issue on appeal and VA's duty to assist with respect to obtaining a VA examination in this case has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

The Veteran seeks a disability evaluation in excess of 10 percent for his service-connected right ankle strain.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, then the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994 at 86).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003 (2014). 

Here, the Veteran has been assigned a 10 percent rating under Diagnostic Code 5271 for his right ankle disability.

Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Under Diagnostic Code 5270 for ankylosis, the criterion for a rating of 20 percent is ankylosis in plantar flexion, less than 30 degrees.  The criterion for a rating of 30 percent is ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Terms such as "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

The Veteran was provided with a VA ankle conditions examination in March 2014, at which time he was diagnosed as having right ankle strain.  Subjectively, the Veteran reported sharp, shooting pain as well as stiffness in his right ankle.  He indicated that he could walk 4 to 5 blocks and stand 15 to 20 minutes.  However, the Veteran denied that he experienced any flare-ups which impacted the function of his right ankle.  Upon objective examination, right ankle plantar flexion was limited to 15 degrees while right ankle dorsiflexion was also limited to 15 degrees.  These ranges of motion did not change following three repetitions of motion, nor was there any additional functional loss after repetitive testing.  Muscle strength testing was normal, and there was no evidence of right ankle laxity or ankylosis.  The Veteran reported occasional use of a right ankle brace.  The VA examiner opined that the Veteran's right ankle disability did not impact his ability to work.  

The Veteran was provided with his most recent VA ankle conditions examination in May 2015, at which time he was diagnosed as having right ankle sprain.  Subjectively, the Veteran reported pain as well as flare-ups of his right ankle symptoms when he stood or walked for too long.  Upon objective examination, right ankle plantar flexion was limited to 45 degrees, while right ankle dorsiflexion was limited to 20 degrees.  Although pain was noted upon plantar flexion, the examiner indicated that it did not result in or cause any functional loss.   In addition, there was objective evidence of localized tenderness or pain on palpation of the anterior ankle.  The Veteran was able to perform repetitive use testing, with no additional loss of function or range of motion after three repetitions; however, the examiner was unable to opine without speculation as to whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability with repeated use over a longer period of time.  Muscle strength testing revealed merely active movement against gravity in both plantar flexion and dorsiflexion; however, the examiner stated that this reduction in muscle strength was due to non-service-connected knee problems.  There was no evidence of right ankle muscle atrophy, ankylosis, instability, or dislocation.  X-rays revealed arthritis in the right ankle.  

The Board emphasizes that the Veteran's plantar flexion of the right ankle was limited to 15 degrees at the time of his March 2014 VA examination.  This is less than half of the normal range of motion of 45 degrees for ankle plantar flexion.  The Board finds that this equates to marked limitation of motion of the right ankle, and, as such, a 20 percent is warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Plate II.  These examination findings explicitly took into consideration the Veteran's functional loss due to pain, and there was no additional functional loss after repetitive testing.  See DeLuca, supra.  However, a rating in excess of 20 percent is not available, as there is no evidence of right ankle ankylosis.

The Board has also considered whether the disability at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disability at issue, but the medical evidence discussed above reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.71a (2014).  There is also no evidence of frequent periods of hospitalization due to any 
service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for an ankle disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir.  2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, however, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, VA examiners have indicated that the Veteran's service-connected right ankle symptomatology did not impact his ability to work.  Consequently, a TDIU issue is not before the Board.  


ORDER

Entitlement to an evaluation of 20 percent, but no greater, for right ankle strain is granted.


REMAND

The Veteran also seeks entitlement to service connection for residuals of a TBI.  The Veteran claims that his current residuals of a TBI are a result of an injury or injuries sustained in service.  He alleges that he sustained in-service head injuries in April 1982 and October 1983.  Specifically, with respect to the October 1983 head injury, which was sustained in a motor vehicle accident, the Veteran asserts that he was neither negligent nor intoxicated at the time of the accident.  

A review of the Veteran's service treatment records confirms that he was treated for two head injuries while in service.  In April 1982, the Veteran was treated for a head injury incurred while playing basketball.  He was noted to have sustained a laceration of the mid-scalp which was cleaned and dressed prior to the Veteran being sent for X-rays of the skull.  

The Veteran was also treated for a head injury following his October 1983 motor vehicle accident.  In a sworn statement taken in November 1983, the Veteran indicated that he consumed "one or two" alcoholic beverages early in the afternoon on the day of the accident, and then had a beer while at a club sometime between 7:30pm and 9:00pm.  The Veteran indicated that he and another service member left the club at approximately 9:00pm, at which time he crashed his motor vehicle through a wooden fence and into a house in the town of Erlensee, Germany.  The Veteran indicated that he did not feel that he was intoxicated or impaired in any way at the time of the accident, and that the accident was instead due to the weather being rainy and foggy and the road not being well lit.  

The corresponding Traffic Accident Report confirmed that the road was dark and wet, as it had been raining on the night of the accident.  In addition, the Traffic Accident Report indicated that the accident was caused by a combination of the wet road and the Veteran's excessive speed.  The blood alcohol breath test administered by the police was negative.  

Nonetheless, the November 1983 Report of Investigation into the Veteran Line of Duty Status revealed that a subsequent blood alcohol test administered by military medical personnel revealed that his blood alcohol content was 1.5 milligrams / milliliters, and that the Veteran was driving with an expired temporary United States Army Europe (USAREUR) license at the time the incident.  As such, the November 1983 report found that the Veteran was driving while intoxicated at the time of the motor vehicle accident and, as such, found that his motor vehicle accident was not in the line of duty.  

In October 2010, the Veteran was provided with a VA TBI examination.  At that time, that examiner diagnosed him as having mild, traumatic brain injury which was more likely than not related to injuries sustained in his October 1983 in-service motor vehicle accident.  Significantly, however, the VA examiner did not acknowledge or discuss the documented in-service head injury which the Veteran sustained in April 1982, prior to the motor vehicle accident.  In a March 2013 Administrative Decision, the RO denied the Veteran's claim for entitlement to service connection on the basis that his in-service head injuries were the result of his own willful misconduct in the motor vehicle accident and not considered to be in the line of duty.  

The Board finds that the October 2010 VA TBI examination report is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Specifically, the October 2010 VA examiner addressed the Veteran's documented October 1983 in-service head injury, but failed to address the documented April 1982 in-service head injury which the Veteran claims also contributed to his current residuals of a TBI.  This is significant because the Veteran's October 1983 motor vehicle accident was determined not to be in the line of duty due to the Veteran's willful misconduct.  Given the deficiencies in the October 2010 VA examination report, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the VA examiner who conducted the October 2010 VA TBI examination, if available, to determine the etiology of the Veteran's current residuals of a TBI.  If the October 2010 VA examiner is not available, then schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current residuals of a TBI are etiologically related to the in-service head injury for which the Veteran received treatment in April 1982.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner concludes that an opinion cannot be offered without resort to speculation, then it should be indicated and he or she should explain why an opinion cannot be reached and should indicated what information would be needed in order to provide an opinion.

2.  Readjudicate the issue on appeal.  If the benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


